DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2018 and 03/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arrangement region must be show as claimed,
“a columnar core portion that is disposed inside a cylindrical coil and overlaps with an arrangement region of the coil in an axial direction” (Claim 1);
“a cylindrical yoke portion that is disposed outside the coil and overlaps with the arrangement region of the coil in the axial direction” (Claim 1);
“an opposed portion that is connected to the core portion, does not overlap with the arrangement region of the coil in the axial direction
“and a non-opposed portion that is connected to the opposed portion, does not overlap with the arrangement region of the coil in the axial direction” (Claim 4);
an opposed portion that is connected to the core portion, does not overlap with the arrangement region of the coil in the axial direction” (Claim 5) ;
“a non-opposed portion that is connected to the opposed portion, does not overlap with the arrangement region of the coil in the axial direction” (Claim 5) ;
“an opposed portion that is connected to the core portion, does not overlap with the arrangement region of the coil in the axial direction” (Claim 6) and;
“a non-opposed portion that is connected to the opposed portion, does not overlap with the arrangement region of the coil in the axial direction” (Claim 8)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the recited location of the arrangement region and its relation to the other claimed elements is unclear.  
The term "general magnetic material" in claim 1 is a relative term which renders the claim indefinite.  The term "general magnetic material" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  .
Claims 2-15 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 1.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakai et al. [2017/0110233].
	Claim 1, as best understood, Sakai et al. discloses a magnetic core [2] comprising: a columnar core portion [2] that is disposed inside a cylindrical coil [4] and overlaps with 
	Claim 2, as best understood Sakai et al. discloses the magnetic core according to claim 1, wherein the yoke portion comprises the general magnetic material [paragraphs 0036 and27; adding resin to the compression molding material, which includes pure iron powder]. 
Claim 3, as best understood Sakai et al. discloses the magnetic core according to claim 1, wherein the high magnetic flux density material is an Fe--Co alloy [compression molded magnetic body material can be FeCo; paragraph 0027]. 
Claim 6, as best understood Sakai et al. discloses the magnetic core according to claim 1, further comprising an opposed portion [2b] that is connected to the core portion [2], does not overlap with the arrangement region of the coil in the axial direction, and is opposed to the core portion in the axial direction, wherein the opposed portion comprises the high magnetic flux density material [paragraph 0051, figures 2 and 3]. 
Claim 7, as best understood Sakai et al. discloses the magnetic core according to claim 6, comprising a columnar core [2/2b] member that includes the core portion and the opposed portion [figures 2 and 3]. 
Claim 12, as best understood Sakai et al. discloses the magnetic core according to claim 1, wherein a yoke member forming the yoke portion includes a fitting portion that 
Claim 13, as best understood Sakai et al. discloses the magnetic core according to claim 1, wherein a yoke member forming the yoke [3] portion includes a locking portion [s hole of a diameter slightly small than core 2; paragraph 0042] that is disposed in at least a part of the core member and outside the core member in the axial direction so that the core member forming the core portion is locked to the locking portion [paragraph 0042]. 
Claim 15, as best understood Sakai et al. discloses the magnetic core according to claim 1, wherein the core portion [2] is a solid body [figures 1-6].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. [2017/0110233] in view of Esaki et al. [US 2015/0022301].
Claim 10, as best understood Sakai et al. discloses the magnetic core according to claim 1, wherein there is a weld portion is not provided in a surface of the yoke.
Sakai et al. fails to teach a through-hole through which a wire of the coil can pass is opened. 
Esaki et al. teaches a magnetic core with a columnar core portion [32] disposed inside a coil [10] and a cylindrical yoke [16-1] disposed outside of the coil [10] with a through-hole [28] through which a wire [18] of the coil [10] can pass is opened [figure 3].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the magnetic core of Sakai et al. with a through-hole through which a wire of the coil can pass is opened as taught by Esaki et al. as a simple means to provide an electrical connection to power the coil since a simple substitution of one known element for another [in this case means to provide an electrical connection to a coil located within a yoke], producing a predictable result, renders the claim obvious.

Sakai et al. fails to teach a through-hole through which a wire of the coil can pass is provided in a yoke member forming the yoke portion.
Esaki et al. teaches a magnetic core with a columnar core portion [32] disposed inside a coil [10] and a cylindrical yoke [25] disposed outside of the coil [10] with a through-hole [28] through which a wire [18] of the coil [10] can pass is opened [figure 3] is provided in a yoke member [25] forming the yoke portion [16-1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the magnetic core of Sakai et al. with a through-hole through which a wire of the coil can pass is opened as taught by Esaki et al. as a simple means to provide an electrical connection to power the coil since a simple substitution of one known element for another [in this case means to provide an electrical connection to a coil located within a yoke], producing a predictable result, renders the claim obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/           Primary Examiner, Art Unit 2837